UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                   No. 08-8423


MUHAMMAD ABDUL       RAHIM,   a/k/a    Gary    B.   Myers,   a/k/a   Gary
Bernard Myers,

                   Petitioner - Appellant,

             v.

JON OZMINT,        Director   of    South     Carolina   Department    of
Corrections,

                   Respondent – Appellee,

             and

JAMES R. MCDONOUGH, Florida Department of Corrections,

                   Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:07-cv-04112-HFF; 1:07-cv-21565-ASG)


Submitted:    March 26, 2009                        Decided:   April 7, 2009


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Muhammad Abdul Rahim, Appellant Pro Se. William Edgar Salter,
III, Assistant Attorney General, Columbia, South Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Muhammad    Abdul       Rahim,      a   state     prisoner,      seeks     to

appeal the district court’s order accepting the recommendation

of the magistrate judge and denying relief on his 28 U.S.C.

§ 2241 (2006) petition.             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional       right.”         28    U.S.C.      § 2253(c)(2)      (2006).         A

prisoner     satisfies        this        standard      by     demonstrating          that

reasonable     jurists      would     find      that    any     assessment       of     the

constitutional       claims    by    the    district     court    is   debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                             We have

independently reviewed the record and conclude that Rahim has

not   made    the    requisite       showing.          Accordingly,      we      deny    a

certificate     of    appealability         and      dismiss    the    appeal.           We

dispense     with    oral     argument       because      the    facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              DISMISSED

                                            3